

UNIVAR USA INC.
SUPPLEMENTAL VALUED INVESTMENT PLAN
(As Amended and Restated as of June 1, 2017)
First Amendment
WHEREAS, Univar USA Inc. (“Company”) sponsors and maintains the Univar USA Inc.
Supplemental Valued Investment Plan as amended and restated as of June 1, 2017
(the “Plan”);
WHEREAS, pursuant to Section 12.1 of the Plan, the Board of Directors of the
Company has certain authority to amend the Plan; and
WHEREAS, the Company desires to amend certain governance provisions and delegate
amendment authority under the Plan.
NOW THEREFORE, the Plan is hereby amended as follows, effective as of October
10, 2018:
1.The definition of Plan Administrator in Section 3 of the Plan is hereby
amended to read as follows:
Plan Administrator means Univar USA Benefits Committee, as may be renamed from
time to time, or such other successor committee or individuals appointed by the
Company, and includes any delegate of the committee pursuant to applicable
committee approvals.
2.Any reference to “Pension Management Committee” is replaced with “Plan
Administrator” wherever it may appear.
3.Section 11 is amended in its entirety to read as follows:
11. Administration of the Plan. The Plan Administrator has all duties and
obligations imposed on a Plan Administrator by ERISA. In addition, the Plan
Administrator shall have the following discretionary powers and duties, and
those powers and duties as further provided in the Univar USA Inc. Employee
Benefit Plans Charter, as adopted by the Company, and as may be renamed and/or
amended from time to time:
(a) establish and enforce certain rules, regulations and procedures as it deems
necessary or proper for the efficient administration of the Plan and for the
determination of benefit claims and appeals under, and in accordance with, the
Plan;
(b) interpret the Plan, in its sole discretion, with its interpretations made in
good faith to be final and conclusive, and to decide all questions concerning
the Plan, and claims and appeals for benefits under the Plan. Subject to the
requirements of law, the Plan Administrator shall be the sole judge of the
standard of proof required in any claim for benefits and in any determination of
eligibility for a benefit;
(c) determine the eligibility of any employee to participate in the Plan, in its
sole discretion, and to require any person to furnish any information as it may



--------------------------------------------------------------------------------



request to properly administer the Plan as a condition to that person receiving
any benefit under one or more of the Plan;
(d) compute the amount of benefits that are payable to any Participant, retired
Participant, spouse, joint annuitant or Beneficiary in accordance with the
provisions of the Plan, to determine the person or persons to whom those
benefits will be paid, and to correct any error and remedy any defect related to
a payment of benefits;
(f) authorize the payment of benefits from the Plan, in its sole discretion, if
it determines that the claimant is entitled to the benefits;
(g) maintain records for each individual Participant as to benefits, options,
beneficiaries and other pertinent information;
(j) recover any payment or overpayment of a benefit made by mistake; and
(n) take other actions as are necessary or desirable in connection with its
administration duties with respect to the Plan.
Any duties and responsibilities of the Company under the Plan shall be carried
out by the directors, officers, and employees of the Company, acting on behalf
of and in the name of the Company in their capacities as directors, officers,
and employees and not as Plan Administrator.
In exercising its authority to control and manage the operation and
administration of the Plan, the Plan Administrator may allocate all or any part
of its responsibilities and powers to any one or more of its members and may
delegate all or any part of its responsibilities and powers to any person or
persons, committees, service providers or third party administrators selected by
it. Any such allocation or delegation may be revoked at any time. Any member or
delegate exercising Plan Administrator responsibilities and powers under this
Section shall periodically report to the Plan Administrator on its exercise
thereof and the discharge of such responsibilities.
4.Section 12.1 is amended in its entirety to read as follows:
12.1 Reservation of Rights. Univar USA Inc. may amend or terminate the Plan at
any time by action of its Board of Directors. In addition, the Retirement
Oversight Committee may amend the Plan at any time. No such action shall reduce
the amount credited to any Participant’s Plan Account as of the effective date
of such amendment or termination. In the event Univar USA Inc. terminates the
Plan, Participants with existing Plan Account balances will automatically become
100% vested in their Plan Accounts.
5.Sections 15.1 and 15.2 are amended in their entirety to read as follows:



--------------------------------------------------------------------------------



15.1 Claims Procedures. A Participant or Beneficiary shall have the right to
file a claim, inquire if he has any right to benefits and the amounts thereof,
or appeal the denial of a claim.
(a) A claim will be considered filed when a written communication is made by the
Participant, Beneficiary, or his authorized representative to the Plan
Administrator (the “claimant”). The Plan Administrator shall notify the claimant
in writing within a reasonable period of time, but no later than 90 days after
receipt of the claim if the claim is wholly or partially denied. If an extension
of time beyond the initial 90-day period for processing the claim is required,
written notice of the extension shall be provided to the claimant before the
initial 90-day period expires. In no event shall the period, as extended, exceed
180 days. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Plan Administrator
expects to render a final decision. Benefits under the Plan will be paid only if
the Plan Administrator decides in its sole discretion that the claimant is
entitled to them.
(b) Written notice of a wholly or partially denied claim for benefits shall
include, in a manner calculated to be understood by the claimant:
(i) the reason or reasons for denial;
(ii) specific reference to the Plan provisions on which the denial is based;
(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and
(iv) an explanation of the Plan’s claim appeal procedure, which shall include a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA following a denial of the claim upon review.
(c) If a claim is wholly or partially denied, the claimant may file an appeal
requesting the Plan Administrator to conduct a full and fair review of his
claim. The claimant must file his written appeal no more than 60 days after he
receives written notice of the denial. The claimant may review any relevant
documents that apply to the case and may also submit points of disagreement and
other comments in writing along with the appeal. The Plan Administrator’s
decision on appeal shall be given to the claimant in writing no later than 60
days following receipt of the appeal. However, if the Plan Administrator, in its
sole discretion, grants a hearing, or there are special circumstances involved,
the decision will be given no later than 120 days after receiving the appeal. If
such an extension of time for review is required, written notice of the
extension shall be furnished to the claimant before the initial 60 days expires
and shall



--------------------------------------------------------------------------------



indicate the special circumstances requiring an extension of time and the date
by which the Plan Administrator expects to render a final decision. Benefits
under the Plan will be paid only if the Plan Administrator decides in its sole
discretion that the claimant is entitled to them. The written decision on appeal
shall be in a manner calculated to be understood by the claimant and shall
include:
(i) specific reasons for the decision;
(ii) specific references to the pertinent Plan provisions on which the decision
is based;
(iii) a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records or
other information relevant to the claimant’s claim; and
(iv) a statement of the claimant’s right to bring a civil action under Section
502(a) of ERISA following a wholly or partially denied claim for benefits.
If a claimant files an appeal under this subsection (c), the claimant may review
or receive copies, upon request and free of charge, of any documents, records or
other information “relevant” (within the meaning of Department of Labor
Regulation Section 2560.503-1(m)(8)) to the claimant’s claim. The claimant may
also submit written comments, documents, records and other information relating
to his claim. The Plan Administrator shall take into account all comments,
documents, records and other information submitted by the claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial review of the claim. Notwithstanding the foregoing, if
at any time the Plan Administrator, or delegate authorized by the Plan
Administrator to resolve appeals, is a committee that holds regularly scheduled
meetings not less often than quarterly, then, in lieu of the time periods set
forth above, the decision on appeal shall be made at the first meeting that
occurs after the appeal is received unless the appeal is received within 30 days
prior to the date of the meeting, in which case the decision shall be made not
later than the second meeting held after the appeal is received. If special
circumstances require an extension, the decision may be made not later than the
third meeting following receipt of the appeal, provided that the claimant is
notified of the reason for the extension and the date as of which the appeal
will be decided not later than beginning of the extension. The notice of the
committee’s decision, written in a manner calculated to be understood by the
claimant and containing the information described above, shall be furnished to
the claimant as soon as reasonably possible after the meeting at which the
decision on appeal is made.
(d) In order for a claimant to initiate any action for any benefit under the
Plan before any court, under ERISA Section 502 or otherwise, or before any
administrative agency or quasi-judicial tribunal, such claimant must have first
filed a claim for such benefit and requested review of any adverse decision on
such claim in



--------------------------------------------------------------------------------



accordance with this Section and the procedures established by the Plan
Administrator pursuant to this Section. Such action must be initiated not more
than 180 days after receipt of the decision on review of the adverse claim
decision.
15.2 ERISA Section 503. The provisions of Section 15.2 are intended to comply
with ERISA Section 503 and the Department of Labor regulations issued pursuant
thereto, and shall be so construed and applied. Consistent with such
regulations, each claimant shall have the right to have an authorized
representative act on his behalf, to submit arguments and information in support
of his claim, and to receive, upon written request and without charge, copies of
all documents, records, or other information that either (a) were relied upon in
determining his benefit under the Plan, (b) were submitted, considered, or
generated in the course of making the benefit determination, even if not relied
upon, or (c) demonstrate compliance with the administrative processes and
safeguards of the claims and review procedure. In addition, any notice and
decisions by the Plan Administrator under Section 15.2 may be furnished
electronically in accordance with Department of Labor Regulation Section
2520.104b-1(c)(i), (iii), and (iv).
6.Section 19 is amended in its entirety to read as follows:
19. Governing Law. This Plan and all rights hereunder shall be governed by
applicable federal law, including ERISA, and to the extent not preempted by
federal law, construed and administered in accordance with the laws of the State
of Illinois with the exception of any trust agreement, which shall be construed
and enforced in all respects under and by the laws of the state in which the
Trustee is located.
* * *
IN WITNESS WHEREOF, the Senior Vice President and Chief Human Resources Officer
of Univar USA Inc. has executed this First Amendment to the Univar USA Inc.
Supplemental Valued Investment Plan as of October 9, 2018, to evidence its
adoption by Univar USA Inc.
UNIVAR USA INC.
By: /s/ Kim Dickens
Kim Dickens
Senior Vice President & Chief Human
Resources Officer




















48620810v.2

